Citation Nr: 1636613	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from June 1988 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim for further development in January 2013 and September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the matter was previously before the Board in September 2015, the AOJ was directed to afford the Veteran a new VA examination.  A VA new examination was scheduled for November 2015, and the Veteran failed to attend the examination.  However, the Veteran notified the AOJ that he was unable to attend the examination due to good cause, unexpected car trouble.  See November 23, 2015 record pertaining to the missed VA examination.  The Veteran requested that the AOJ reschedule his VA examination after December 1, 2015.  The Veteran was advised to contact the RO when he was available to attend the examination.  The record does not reflect that he did so.

The Board emphasizes that the duty to assist is not a one-way street, and that the Veteran has a duty to make his best efforts with regard to undergoing an examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, the Board will once more remand this claim so that the Veteran may be afforded one last opportunity for a rescheduled VA examination before making a decision on the claim.  The Board notes the Veteran is cautioned that a failure to report for an examination may result in the denial of his claim.  38 C.F.R. § 3.655.  On remand the Veteran should be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the claims file any outstanding VA and/or private medical records.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current left shoulder disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current left shoulder disabilities, to include any diagnosed since the Veteran filed his claim in January 2007.

b. Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed left shoulder disability had onset in, or is otherwise etiologically related to, his active service (June 1988 to March 1991)? 

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements regarding experiencing a left shoulder injury in-service while playing football, and that his symptoms have continued since.  See VBMS, document labeled VA 9 Appeal to Board of Appeal receipt date August 10, 2009. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Efforts to schedule the Veteran for an examination should be documented in the record.  The Veteran is cautioned that failure to report for an examination without good cause may result in the denial of his claim.  38 C.F.R. § 3.655.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




